Exhibit 2.01 ASSET PURCHASE AGREEMENT AMONG INNOVATIVE SOFTWARE TECHNOLOGIES, INC. AND THE WEB CHANNEL NETWORK, INC. AND THE WEB CHANNEL NETWORK, LLC. AND ROBERT W. SINGERMAN JUNE 17, 2009 TABLEOFCONTENTS ASSET PURCHASE AGREEMENT EXHIBIT A :PROMISSORY NOTE EXHIBIT B :SECURITY AGREEMENT EXHIBIT C :WARRANT AGREEMENT EXHIBIT D :EMPLOYMENT AGREEMENT EXHIBIT E :NON-DISCLOSURE, NON-COMPETITION, NON-SOLICITATION AND INVENTION AGREEMENT EXHIBIT F :SCHEDULE OF PURCHASED ASSETS ASSETPURCHASEAGREEMENT This Asset Purchase Agreement (“this Agreement”) is made as of June 17, 2009, by and among Innovative Software
